Citation Nr: 1805836	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-31 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental condition manifested by the loss of all teeth.

2.  Entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss.


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1958 to October 1960, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a November 2017 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that during active service, he suffered a fracture to one of his teeth such that it had to be extracted.  He was treated in service with a "partial," which he said he was only supposed to wear for a short period of time.  His service treatment records show that he did suffer a fracture to tooth number nine in September 1959, that it was extracted, and that, ultimately, in January 1960, he was given a stay plate (a temporary partial denture) for that tooth.

The Veteran wrote in a July 2013 statement that he had this stay plate for more than ten years, and that in 1973, a dentist, Dr. Reedy, told him that wearing the stay plate for so long had caused his other teeth to loosen, and that he would eventually lose them all.  The Veteran now has full dentures.

The Board notes that there are very limited post-service medical records in the claims file; namely, VA treatment records from 2003 to 2005.  It does not appear that VA has attempted to obtain the records of Dr. Lavern Reedy or any other dentist identified by the Veteran.  In fact, there is no duty to notify/assist letter associated with the claims file.  Therefore, the Board finds that a remand is necessary to send the Veteran a letter advising him of VA's duty to assist him and of his responsibilities in pursuing his claim for benefits.  In addition, the letter should ask him to complete a VA Form 21-4142 for Dr. Lavern Reedy and any other providers who have treated him for his claimed dental condition; upon receipt of the completed forms, the RO should attempt to obtain those records and associate them with the claims file.  Updated VA treatment records should also be obtained and associated with the claims file.  Upon receipt of the requested evidence, the RO should conduct any additional development deemed necessary, to include a VA dental examination, based on the evidence received.

Next, at the November 2017 Board hearing, the Veteran testified that since his last VA audiological examination in 2013, his hearing has worsened.  He has not seen any other provider for his hearing loss since that time.  Therefore, the Board finds that a new VA audiological examination is necessary in order to assess the current severity of his hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter explaining VA's duty to assist him and his responsibilities in pursuing his claims for benefits.

2.  Contact the Veteran and request that he complete a VA Form 21-4142 for Dr. Lavern Reedy and any other providers who have treated him for his claimed dental condition and request treatment records from the identified providers.  All attempts to procure the records should be documented in the file.  If any records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Request any and all updated VA treatment records since 2005 and associate them with the claims file.

4.  Upon receipt of any additional evidence based on the above actions, conduct any development deemed necessary with regard to the dental condition claim, to include a VA dental examination if necessary.

5.  Schedule the Veteran for an examination in order to determine the current severity of his bilateral hearing loss.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.    

6.  When the development requested has been completed, the issues of entitlement to service connection for a dental condition and to a higher initial disability rating for bilateral hearing loss should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Tennessee Department of Veterans' Affairs


